TimuN, J.
(dissenting). I do not think this case was correctly decided. The facts of the case and the covenants relied upon to uphold the injunction are sufficiently set forth in the majority opinion.
The word “alteration” is' one that can never acquire by judicial decision a fixed or definite meaning, because it connotes change from and is always relative to some former state or condition. As such former state or condition is capable of unlimited variety so must the alteration be. This word is subject to the usual interpretative influences of subject, context, associated words, and further liable to be affected in its meaning by the varying former conditions to which it relates. No doubt to create a legal liability the alterations should *116bring about some material or substantial change in the former condition. The physical change may or may not be great. It is rather the degree of interference with the dominion of the owner which determines the materiality of the alteration. The defacement of a caryatid or a gargoyle, a change in the style of decorations, of esthetic value only, the closing up of a window which impairs the light and therefore usefulness, might either of them be a material alteration. We are not to determine the materiality of change from the diameter of the hole bored or that of the wire inserted, nor from the pecuniary harm done alone, for even alteration which is pecun-iarily beneficial may be wrongful. In the instant case the building was wired for an electric service controlled by the lessors, and the covenant to make no alterations is found in an instrument with covenants that electric light apparatus shall be under the control and management of the lessors, and that if the lessee desires, telegraphic or telephonic connections (i. e. the insertion of wires) the lessors reserve the right to direct the electrician .as to where and how the wires shall be introduced, and without such directions no boring or , cutting of wires will be permitted. The alteration here proposed consists in bringing into part of the building through holes bored for that purpose, without the direction and against the consent of the lessor, the wires of another electric light and power company over which the lessor has no control. This is introducing into part of the building an electric current of strength sufficient to be dangerous in case of defective insulation or accidental contact with other wires. Where these wires,are placed the lessor cannot place his electric light wires. His domination is interfered with. He cannot direct and control the placing of telephone or telegraph wires as he could before, because he must avoid contact with these foreign wires. His insurance rates may or may not be affected. A meter must be installed and periodically read. The insulation and con*117tact of wires must be taken care of. This brings into the building other persons with other and it may be adverse interests. , The control of the lessor over these things which it is stipulated he shall control is materially affected by this alteration, hence I consider it a material alteration.